Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-18, are rejected under 35 U.S.C. 103 as being obvious over Sanchez et al., U.S. Patent Application Publication No. 2016/0237099.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Sanchez teaches the employment of compounds anticipatory of the claimed TSA precursor where X is an amine adhering to the formula -NR1R2 and R1 and R2 are both hydrocarbon groups.  See [0016] but especially the specific embodiment in [0037].  Paragraph [0073] contemplates the employment of the silicon-based compounds that constitute that disclosure’s contribution to the prior art as precursors for vapor deposition processes of which ALD is exemplary [0075].  Relevant to the present discussion, layers with the composition SiMOx are mentioned as target products in [0074].  Paragraph [0076] teaches the simultaneous introduction of the prior art silicon precursor and at least one from a list oxygen reactants that strongly coincides with that outlined in claim 2 consistent with the subject matter of claim 1, step (a).  There is no express mention of a metal reactant in that passage but, to the extent that SiMOx layers are identified in [0074], it would be obvious that any ALD process of making that layer would involve a metal-based precursor.  The Examiner notes that, although claim 1 implies that the metal vapor introduction step is separate of that of the other reactants, that is not necessarily the case as the claim does not stipulate that step b follows step a.  Moreover, ALD processes are intrinsically ones where the source gases are furnished in an alternating fashion.  Finally, a strongly overlapping list of suitable metal precursors to those recited in claims 16-18 is provided in [0074].
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There are disclosed in the prior art many examples of film formation using ALD where the precursors feature at least one silazane linkage (Si-N-Si), though not necessarily in the context of preparing silicon- and oxygen containing films but, rather, frequently silicon nitride films.  Among the references of interest are U.S. Patent Application Publication Nos. 2012/0213940, 2016/0225616, 2014/0237099, 2014/0363985, 2006/0084281, 2017/0338109, 2017/0125243 and U.S. Patent # 8,530,361.  However, none of these teach a precursor adhering to (SiH3)2N-SiH2X where X is as defined in independent claim 1.
	One reference of particular interest because it discloses the employment of an anticipatory TSA precursor and targets the formation of a silicon oxide film is Mallick et al., U.S. Patent Application Publication No. 2014/0051264.  Mallick refers to a CVD process, but not ALD specifically, wherein a silicon- and nitrogen-containing film is first layed down after which the resulting film is said to be annealed in the presence of steam to convert the film to a silicon oxide layer.  Although similar precursors are used, and added in a step-wise fashion the Examiner understands this process to be distinct from the ALD method defined by the claims.  Further, the reference is silent on the utilization of metal-based precursors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 7, 2022
/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765